MEMORANDUM OPINION
                                         No. 04-10-00789-CV

                                          Shaune E. GROSS,
                                              Appellant

                                                   v.

      Nikki DEMBY, San Antonio Independent School District Board of Trustees and Toni
                                     Thompson,
                                      Appellees

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CI-05446
                               Honorable Peter Sakai, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 13, 2011

DISMISSED FOR WANT OF PROSECUTION

           In this case, appellant has filed two defective briefs. Appellant’s original brief did not

identify the parties and counsel; and did not contain a table of contents, index of authorities,

statement of the case, issues presented, a statement of facts, a summary of the argument, or any

argument. See TEX. R. APP. P. 38.1. Accordingly, on February 28, 2011, this court issued an

order pointing out the deficiencies and ordering appellant to file an amended brief that complied

with Texas Rule of Appellate Procedure 38.1. Appellant filed an amended brief that is also
                                                                                    04-10-00789-CV


defective. Appellant’s amended brief contains a statement of facts that is not supported by

record references. See TEX. R. APP. P. 38.1(g). Nor does the amended brief contain “a clear and

concise argument for the contentions made, with appropriate citations to authority and to the

record. Id. 38.1(i).

       Substantial compliance with Rule 38 is sufficient. TEX. R. APP. P. 38.9. However, if

Rule 38 has been flagrantly violated, this court may require a brief to be amended, supplemented,

or redrawn. Id. 38.9(a). If another noncomplying brief is filed, this court may strike the brief,

prohibit the party from filing another, and proceed as if the party had failed to file a brief. Id.

Pro se litigants, such as appellant, “are not exempt from the rules of procedure.” Wheeler v.

Green, 157 S.W.3d 439, 444 (Tex. 2005).            Because appellant’s amended brief fails to

substantially comply with Rule 38, we will proceed as if appellant failed to file a brief. TEX. R.

APP. P. 38.9(a).

       If an appellant fails to timely file a brief, this court may dismiss the appeal for want of

prosecution. TEX. R. APP. P. 38.8(a)(1). Accordingly, on our own motion, we DISMISS this

appeal. TEX. R. APP. P. 38.8(a)(1), 38.9(a), 42.3(b).

                                                 PER CURIAM




                                                -2-